   Case 5:20-cv-05027-KES Document 11 Filed 04/30/20 Page 1 of 3 PageID #: 754
                                                                                       5-. do- c^- 5o^~7



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF SOUTH DAKOTA

                                               CM/ECF
                          PRO SE LITIGANT APPLICATION FORM

This application form is used by non-prisoner pro se litigants to request electronic notice of
documents filed in their pending case(s) in U.S. District Court in the District of South Dakota. This
form may also be used by non-prisoner pro se litigants to apply for a Case Management/Electronic
Case Files (CM/ECF) account for the purpose of electronically filing court documents in their
pending case(s). The judge assigned to the pro se litigant's pending case(s) will decide whether or
not a request to electronically file court documents is approved. Pro se litigants who are approved to
electronically file court documents in CM/ECF will be issued a login and password. The
undersigned agrees to abide by all of the requirements and responsibilities contained in this
application form. Please check ONE of the following boxes.

    I request to receive electronic notice of all documents filed in my pending court case(s) in
    accordance with the provisions ofFed.R.Civ.P. 5(b), Fed.R.Civ.P. 77(d), and Fed.R.Crim.P. 49(c).


    [n addition to receiving electronic notice, I request a CM/ECF account so I can electronically file
    court documents in my pending case(s). The last 4 digits of my Social Security number (to be
    used in my login ID) are: 1056



                                  REQUIRED INFORMATION


First/Middle/Last Name:         Zachary Dean Ludens

Name and Number of              Ludens v. Gilbertson, et. al
Pending Cases:



Address:                        4625 Vista Hills Dr.

                                Rapid City, SD 57702



Telephone Number:               615.415.1231


Primary E-mail Address          Zach@ZachLudens .corn
for Electronic Notice:

Secondary E-mail Address        Privilege@ZachLudens. corn
for Electronic Notice:



                                              Page 1 of 3
Case 5:20-cv-05027-KES Document 11 Filed 04/30/20 Page 2 of 3 PageID #: 755




                             IMPORTANT INFORMATION

  This application only pertains to U.S. District Court in the District of South Dakota.


  Pro se litigants approved for electronic notice specifically consent to service of court orders,
  judgments, pleadings, and other papers filed in their case(s) by electronic means in
  accordance with the provisions ofFed.R.Civ.P. 5(b), Fed.R.Civ.P. 77(d), and Fed.R.Crim.P.
  49(c).
  Pro se litigants approved for electronic notice will receive a Notice of Electronic Filing
  (NEF) e-mail whenever a document is filed in one of their cases. A pro se litigant has one
  opportunity to look at the document for free by clicking once on the document number
  hyperiink contained in the NEF. The second time a pro se litigant clicks on the document
  number hyperlink contained in the NEF, he or she will be charged an applicable PACER
  access fee for viewing the document.
  Pro se litigants approved for electronic notice must register for a PACER account through
  the PACER Service Center web site located at www.pacer.eov or at 1-800-676-6856. A
  PACER account may be necessary to look at certain documents and information entered in
  CM/ECF.
  Unrestricted documents, docket sheets, and other information filed in any U.S. District Court
  are available for viewing through PACER at www.pacer.gov. Unrestricted documents,
  docket sheets, and other information filed in U.S. District Court in the District of South
  Dakota are also available for viewing for free at the public access terminals located in the
  Clerk's Offices in Sioux Falls, Rapid City, and Pierre.

  Pro se litigants approved for electronic notice are exempted from D. S.D. Civ. LR 5.1(B)(2)
  (b) and D.S.D. Crim. LR 49.1(B)(2)(b) which require pro se parties to deliver "original [filed
  document(s)] to the clerk within 14 days of service on the opposing party or parties."

  Pro se litigants approved for electronic notice must immediately notify the Clerk's Office of
  changes to their contact information using the CM/ECF INFORMATION UPDATE FORM
  posted on the U.S. District Court's web site at www.sdd.uscourts.gov.


  Pro se litigants approved for electronic notice must ensure the primary and secondary e-mail
  addresses associated with their CM/ECF account are current and that their mail boxes are
  configured to accept delivery of electronic notice from the CM/ECF system at all times. The
  Clerk's Office will make an attempt to resend bounced or failed e-mails, but will not be held
  responsible for e-mail notices that fail to reach a pro se litigant under these circumstances.

  Pro se litigants approved for electronic filing must receive training on electronic filing from
  the Clerk's Office before they will be issued a CM/ECF login and password. A login and
  password are necessary to access the CM/ECF system to electronically file documents.

  Pro se litigants who are issued a CM/ECF login and password to electronically file
  documents must safeguard their password. If a pro se litigant suspects his or her password
  has been compromised in any way, he or she must immediately notify the Clerk's Office.
  Upon notification, the Clerk's Office will delete the compromised password and issue the
  pro se litigant a new password.


                                         Page 2 of 3
  Case 5:20-cv-05027-KES Document 11 Filed 04/30/20 Page 3 of 3 PageID #: 756




     Pro se litigants who are issued a CM/ECF login and password to electronically file
     documents agree to abide by the most recent federal rules of procedure, local rules of
     practice, general orders governing electronic filing, and the procedural requirements outlined
     in the CM/ECF User Manual and Administrative Procedures posted on the U.S. District
     Court's web site located at www.sdd.uscourts.gov. In particular, pro se litigants are
     responsible for the provisions contained in Rule 11 of the Federal Rules of Civil Procedure.


     Pro se litigants who abuse their electronic filing privileges will have their privileges revoked.

     A pro se litigant's CM/ECF login and password will be deactivated upon closure of the
     litigant's pending cases and expiration of all applicable appeal periods.

     Applicants consent to entry of their primary and secondary e-mail addresses into this court's
     mass e-mailing-^stenL^-—— ^




Pro Se Litigant's Signature                                         Dat

Mail Original Form To:        Clerk's Office, U.S. District Court
                              District of South Dakota
                              400 S. Phillips Ave, Room 128
                              Sioux Falls, SD 57104


                                  FOR COURT USE ONLY

   E-Filing approved                                                 E-Filing not approved




Judge's Signature                                                   Date



E-Notice Activated                                Date Assigned
Date E-Notice
                                                  Trained (Y/N)
Activated

Login Assigned                                    Trained By
Password Assigned                                 Date Trained




                                            Page 3 of 3                                      02/21/18
